     Case 1:18-cv-04151-AMD-PK Document 21 Filed 10/26/18 Page 1 of 2 PageID #: 94




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

BARBARA D. UNDERWOOD                                                                           DIVISION OF STATE COUNSEL
 ATTORNEY GENERAL                                                                                    LITIGATION BUREAU

                                            Writer’s Direct Dial: (212) 416-6557
                                                                            October 26, 2018
     By ECF
     Hon. Ann Donnelly
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

                      Re:      Shaulov v. State of New York, No. 18 Civ. 4151 (AMD)(PK)

     Dear Judge Donnelly:

             This Office represents defendant State of New York and the New York State Department
     of Corrections and Community Supervision (sued as “New York State Department of Corrections”
     and herein “DOCCS”) in the captioned case (collectively “State Defendants”).1 We write pursuant
     to Individual Rule 4(A)(i) to request a pre-motion conference in regard to the State Defendants’
     anticipated motion to dismiss the claims against them in plaintiff’s Amended Complaint, (Docket
     No. 2), pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

             The grounds for the anticipated motion are that the claims plaintiff brings against the State
     and the state agency DOCCS, which are asserted under Section 1983 and state law, are frivolous
     because: (1) all claims are facially barred by the Eleventh Amendment and sovereign immunity,
     see, e.g., Pennhurst Interstate Sch. & Hosp. v. Halderman, 465 U.S. 89, 105-06 (1984), and (2)
     neither the State nor DOCCS is a “person” subject to suit under Section 1983. See, e.g., Will v.
     Michigan Dept. of State Police, 491 U.S. 58, 63-71 (1989). There are in any event no factual
     allegations against the State Defendants contained in the Amended Complaint.




     1
       We note that the amended complaint also names “New York State Department of Probation” as a defendant. There
     is no such entity. There appears to be an office for the New York CITY Department of Probation at the purported
     service address, 210 Joralemon Street, Brooklyn, NY 11201. See Docket No. 8. Plaintiff’s counsel has been so advised.
                                                              1
Case 1:18-cv-04151-AMD-PK Document 21 Filed 10/26/18 Page 2 of 2 PageID #: 95




       Accordingly, for the reasons set forth above, State Defendants respectfully request a pre-
motion conference in regard to their contemplated motion to dismiss all claims asserted against
them in this case.2

                                                                          Respectfully submitted,

                                                                                     /s/________
                                                                          Daniel Schulze
                                                                          Special Litigation Counsel
                                                                          (212) 416-6557
cc: Counsel of Record (by ecf)




2
  We note that an attorney affiliated with plaintiff’s counsel of record attempted to file a Notice of Dismissal that
would dismiss the State as a party defendant. (Docket No. 15). We remain hopeful that plaintiff will both correct this
filing, and file a similar notice (a proposed draft of which we have provided to counsel) dismissing the frivolous claims
against DOCCS. Filing of these notices would, of course, obviate the need for the present motion.
                                                           2
